Prospectus Supplement To prospectus dated August 1, 2008 Filed pursuant to Rule 424(b)(5) Registration No. 333-151648 2,222,223 shares of Common Stock Warrants to Purchase up to 777,778 shares of Common Stock This prospectus supplement and the accompanying prospectus relate to the issuance and sale of 2,222,223 shares of our common stock and warrants to purchase up to 777,778 shares of our common stock.Each share of common stock will be sold at a price of $1.80 per share.Purchasers of our common stock will automatically receive a number of warrants to purchase common stock at an exercise price of $2.00 per share equal to 35% of the shares of our common stock purchased in this offering.In this prospectus supplement, we refer to the shares and warrants collectively as the “securities”.The shares of common stock and warrants will be issued separately. Our common stock is listed on the NASDAQ Global Market under the symbol "CDII".On December 29, 2010, the closing price of our common stock as reported on NASDAQ was $1.43 per share. The aggregate market value of our outstanding common stock which is our only class of voting securities held by non-affiliates of our company was $38,548,141 on December 29, 2010.During the prior 12 calendar month period from the date of this prospectus we sold $5,171,004 of our securities pursuant to the original prospectus dated August 1, 2008 to which this prospectus is a supplement. Investing in our common stock involves a high degree of risk.Risks associated with an investment in our common stock are described in the section entitled “Risk Factors” beginning on page S-7 of this prospectus supplement, which supersede in their entirety the risk factors beginning on page 5 of the accompanying prospectus.You should carefully consider these risk factors before making an investment decision. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Rodman & Renshaw, LLC is acting as placement agent in connection with this offering.We have agreed to pay the placement agent the placement agency fees set forth in the table below, which assumes that we sell all of the securities we are offering.We have also agreed to reimburse the placement agent for certain of its expenses as described in the “Plan of Distribution” section in this prospectus supplement.The placement agent is not required to purchase or sell any of our securities pursuant to this prospectus supplement, nor is it required to arrange for the sale of any specific number of dollar amount of securities, but will use best efforts to arrange for the sale of all of the securities offered pursuant to this prospectus supplement. Per Share Total Public offering price $ $ Placement agent’s fees $ $ Proceeds, before expenses, to us $ $ We expect the total offering expenses, excluding placement agency fees and reimbursement of the placement agent’s legal fees in amount equal to 1% of gross offering proceeds, subject to a cap of $25,000, to be approximately $25,000.Because there is no minimum offering amount required as a condition to the closing of this offering, the actual total offering amount, placement agency fees and proceeds to us before expenses to us are not presently determinable and may be substantially less than the maximum amounts set forth above. We have applied to list the shares (but not the warrants) being sold in this offering on the NASDAQ Global Market.There can be no assurances that the NASDAQ Global Market will grant the application.Delivery of the securities being offered pursuant to the prospectus supplement will be made on or about January 4, 2011. Rodman & Renshaw, LLC The date of this prospectus supplement is January 4, 2011 TABLE OF CONTENTS Prospectus supplement Page No. Summary S-3 CautionaryNote Regarding Forward-Looking Statements
